Citation Nr: 1609599	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for degenerative joint disease (i.e., arthritis) of the left knee, status post anterior cruciate ligament tear.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to April 1994.  

This appeal to the Board of Veterans Appeals (Board/BVA) originated from May and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of this claim during a videoconference hearing in October 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.  

In January 2014 the Board remanded this claim for further development and consideration, including especially for a VA compensation examination reassessing the severity of this service-connected disability.  Review of the file since indicates the required compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded a derivative claim of entitlement to a total disability rating based on individual employability (TDIU).  But after additionally developing that claim on remand, an October 2015 rating decision granted a TDIU.  The Veteran has not, in response, contested the effective date assigned for that award.  Consequently, that claim is no longer on appeal.  Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal this "downstream" issue).

Furthermore, the Board's January 2014 decision denied a rating higher than 30 percent for left knee instability, while granting an earlier effective date for the assignment of that separate 30 percent rating.  Thus, the only remaining issue before the Board is whether the Veteran is entitled to a rating higher than 10 percent for the degenerative joint disease (arthritis) component of this left knee disability, status post anterior cruciate ligament (ACL) tear.

VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account these electronic records.


FINDINGS OF FACT

1.  The degenerative joint disease (DJD, i.e., arthritis) of the Veteran's left knee, status post ACL tear has not resulted in flexion limited to 30 degrees or extension limited to 15 degrees.

2.  There is no evidence of ankylosis of this knee, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the DJD (i.e., arthritis) of the left knee, status post ACL tear.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate the claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by § 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific DCs that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).


The Veteran was notified in July 2006 and August 2007 letters, sent prior to initially adjudicating his claim in May and November 2007, so in the preferred sequence, of the type of evidence and information needed to substantiate his claim for a higher or increased rating for this service-connected left knee disability and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was instructed that, to support an increased rating, the evidence had to show that his disability had worsened.  He was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The letters additionally notified him of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist him with this claim, VA obtained the Veteran's relevant post-service medical treatment records and the reports of pertinent examinations and opinions in furtherance of this claim.  He had examinations in April and September 2007 and February 2008.  To the extent those examinations were inadequate, as the examiners did not discuss whether he has additional functional loss on repetitive use or during flare ups, the Board remanded this claim in January 2014 for a new VA examination addressing this critical issue.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  So by remanding the claim for this additional comment, the Board corrected the deficiencies in the prior examinations.

An additional examination was provided to the Veteran in September 2014.  38 C.F.R. § 3.159(c)(4).  The collective effect of the examinations, that is, when considering them in the aggregate, is that there was the required consideration of the relevant history, acknowledgment of pertinent complaints and pleadings, as well as explanatory rationale for all conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The Board thus finds that VA's duty to assist with respect to obtaining a VA examination/opinion concerning this claim being adjudicated has been met.  38 C.F.R. § 3.159(c)(4).  

So, all told, there was compliance with the Board's January 2014 remand instructions, certainly the acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also, as mentioned, had a videoconference hearing before the undersigned VLJ in October 2013.  According to 38 C.F.R. § 3.103(c)(2) (2015), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned VLJ identified the issue on appeal and during the course of the hearing engaged in a discussion of evidence that would be relevant to this claim.  Moreover, the Veteran did not raise any new issue pertaining to this claim during the course of the hearing.  See Bryant, 23 Vet. App. at 497-98.  

Also, in the questioning and his responses, he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform him of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.

The Veteran has not alleged there were any deficiencies in the conducting of that Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, the Veteran and his representative equally have not argued that any error or deficiency in the notice or assistance received concerning this claim was unduly prejudicial, meaning outcome determinative of this claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  Therefore, the Board may proceed with the adjudication of this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Board determines the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, premature or excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses, however, is to be avoided.  38 C.F.R. § 4.14.  Here, the effects of pain consequently on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).


A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that "staged" ratings are appropriate not just for initial-rating claims (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)), but also for established, i.e., increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

The arthritis component of the Veteran's left knee disability is presently rated as 
10-percent disabling under 38 C.F.R. § 4.71a, DC 5010.  DC 5010 indicates that arthritis due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.

Degenerative arthritis (hypertrophic or osteoarthritis), in turn, is rated under DC 5003.  When established by X-ray findings it is rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved - which, here, since involving the knee, are DC 5260 for limitation of leg/knee flexion and DC 5261 for limitation of leg/knee extension.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20-percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10-percent disabling.  These 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).

According to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  And a 30 percent evaluation is warranted when flexion is limited to 15 degrees.

According to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  And a 30 percent evaluation is warranted when extension is limited 20 degrees.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

VA Office of General Counsel has provided guidance concerning increased-rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

As an example, a claimant who has arthritis as shown by X-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).  Indeed, for this very reason the Veteran has a separate 30 percent rating under DC 5257 owing to the instability of his left knee.  In the prior January 2014 decision, the Board explained this is the maximum schedular rating under DC 5257 and that he was not entitled to any greater rating, including on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).  As that component of his left knee disability already has been addressed by the Board in that earlier decision, this current decision will focus instead entirely on the 10 percent rating for the DJD (arthritis) component of the left knee disability.

That said, separate ratings also are permissible for limitation of flexion and limitation of extension of the same knee under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).

Turning now to the relevant facts, the Veteran was provided a fee-based examination in April 2007.  He reported symptoms of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, and fatigability.  In addition, he reported experiencing pain on a constant basis.  He denied that the pain radiated, but he indicated its' severity was ten out of ten (10/10) at the highest level.  

The pain was elicited by physical activity or came on by itself and was relieved by over-the-counter medications.  The Veteran reported being able to function on a limited basis with medications.  He denied any incapacitation and denied any prosthetic implants.  Functional impairment included difficulty with prolonged standing, walking, and climbing stairs.  

Objective physical examination revealed that the Veteran's gait was normal.  He did not require any assistive device for ambulation.  He had abnormal movement and guarding of movement of his left knee.  Further examination did not reveal any abnormalities.  His joint was not in any fixed position and there was no ankylosis.  Range-of-motion testing revealed normal flexion to 140 degrees and normal extension to zero degrees.  After repetitive use, he was additionally limited by pain, weakness, and lack of endurance, albeit without evidence of incoordination or fatigue.  The major functional impact was pain.  Additional limitation in degrees was zero; that occurred on full range of motion.  The examiner opined that the Veteran's condition affected his functioning in that he reported difficulty with prolonged standing, walking, or climbing stairs.  An addendum to the report shows that the statement that the additional limitation in degrees was zero meant that there was no additional limitation of function after repetitive motion.  

A July 2007 record for vocational rehabilitation shows the Veteran complained of popping, grinding, locking, and giving way of this knee.  He continued to have full range of motion, but with a very positive Lachman's test of at least 4+ as concerning instability/subluxation.  It was observed that he obviously had an ACL deficient knee and crepitus with range of motion.  He was able to sit for any length throughout the day without any problems, so long as he could get up and down at will.  He was not able to carry loads greater than 15 to 20 pounds and could not work on heights or ladders due to instability.  He would be refrained from squatting, stooping, or bending, and would not be able to climb stairs very well.

The Veteran had left knee surgery in August 2007 consisting of a partial lateral meniscectomy.  

During a rather immediately subsequent fee-based examination in September 2007, the Veteran reported that he then currently had weakness of this knee.  He indicated he could not put a lot of weight on his left leg.  He reported having some stiffness, swelling, heat, giving away when he walked, and locking.  He also had arthritis in this knee.  He had consequent pain in this knee that was constant in nature.  The pain level was 10/10 brought on by physical activity and came by itself, although it was relieved by rest.  The pain most of the time needed medication.  The Veteran mentioned that sometimes his sleep was affected; he needed bedrest; and he had problems walking, climbing stairs, running, jumping, and fully bending his knee.  There were no prosthetic implants.  The functional impairment was that he had limited ability to walk or stand or climb; ascend or descend stairs; kneel; or sit for long periods of time.

Objective physical examination revealed that his gait was antalgic on the left.  His knee showed guarding and there was crepitus.  Range-of-motion testing revealed flexion to 120 degrees with pain at 90 degrees and extension to zero degrees.  There was increasing pain, fatigue, weakness, lack of endurance and incoordination with repetitive motion of the left knee; the Veteran could not do any at all.  Medial and lateral meniscus tests showed no clicks.  The examiner opined that the Veteran's diagnosis should be changed to DJD/osteoarthritis of the left knee status post ACL repair with residual of crepitus, painful decreased range of motion, positive Drawer sign, increased pain, fatigue, weakness, lack of endurance, and incoordination on repetitive motion of the knee to a point that could not be ruled out.  In an addendum, the examiner commented that, with pain after repetitive use, the Veteran could not use his knee at all at 120 degrees.

The Veteran was provided another fee-based examination in February 2008.  He reported weakness and having trouble walking.  He could not jump or run.  He had swelling when he used his knee during periods of overuse.  He got burning in the knee area at times and it gave way.  He had lack of endurance, stiffness, and trouble weightbearing and bending.  He reported that his pain was constant and traveled down his leg sometimes.  The level of pain was 10/10.  It was brought on by physical activity, walking, standing, sitting with his knee bent, and came on by itself.  It was relieved with elevating his leg and sometimes taking over-the- counter-medications.  Sometimes, he could function without medication and sometimes he could function with medication, and sometimes needed bedrest.  He reported he could lift only 15 to 20 pounds.  He indicated that he had had a prosthetic implant in the left knee along with two surgeries.   

Examination revealed that his gait was abnormal; he walked with a limp on the left.  There was crepitus.  Range-of-motion testing revealed flexion to 120 degrees with pain at 120 degrees and extension to zero degrees.  There was pain, fatigue, weakness, lack of endurance and incoordination after repetitive motion to the point where he could not use at all.  The major functional impact was pain, although there were zero additional degrees of limitation to motion.  Medial and lateral meniscus evaluation showed slight click.  The examiner opined that the Veteran had residuals of increased pain, fatigue, weakness, lack of endurance, or incoordination with repetitive motion of the left knee; moderate anteroposterior cruciate stability; slightly positive McMurray's; and he walked with a limp.  An addendum to the report shows that the statement that the additional limitation in degrees was zero meant that there was no additional limitation of function after repetitive motion.

During the most recent fee-based examination in September 2014, on remand, the Veteran reported flare-ups impacting function.  He described the impact as his knee would lock and he could not squat or get on his knees or climb up and down stairs.  He reported that he could not play sports.  Range-of-motion testing revealed flexion to 105 degrees with pain at 100 degrees and extension to zero degrees with no objective evidence of painful motion.  Following repetition, he had flexion to 105 degrees and extension to zero degrees.  He did not have any additional limitation in range of motion following repetitive-use testing.  He did have functional impairment of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was tenderness to palpation.  Muscle strength testing was 4/5 for both flexion and extension.  There was no evidence of recurrent patellar subluxation/dislocation.  He did not have any other additional conditions.  He reported surgery residuals of pain, stiffness, swelling, and scarring.  He used a cane occasionally.  

The examiner opined that the impact of the Veteran's knee condition on his ability to work was the limitation of ability to stand for long, walk far, run, kneel, and squat without pain.  The examiner explained there were contributing factors of pain, weakness, fatigability and/or incoordination, and there was additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  The examiner surmised that the degree of additional range of motion loss during pain on use or flare-ups was approximately 15 degrees of flexion.  The examiner indicated there was further limitation in the amount of time that the Veteran could stand and the distance he could walk before requiring rest.  The examiner reported that the estimation of additional loss of range of motion during flare-ups and with repeated use over time was based solely on the Veteran's report, as the current examination was not made under either of those conditions.  The examiner further reported that the accuracy of that estimation was significantly limited by non-quantifiable variables such as variations in the type and duration of activity performed, severity of individual flare-ups, variability of the Veteran's pain tolerance, etc.  

The Veteran's treatment records during this appeal have not shown his ranges of motion in degrees, ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.

So when considering the findings of these several VA compensation examinations, the Board concludes that a rating higher than 10 percent is not warranted at any time during this appeal for the left knee arthritis.  A higher 20 percent rating under DC 5003 requires greater restriction of motion.  As already explained, normal flexion is to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The Veteran has been shown to have some limited flexion when examined, especially when considering the impact of is pain, but not to the extent required for a higher 20 percent rating under DC 5003 and, by referral, DCs 5260 and 5261.


A 20 percent rating for limitation of flexion requires that it is limited to 30 degrees.  At worst, the Veteran had flexion limited to 105 degrees with pain at 100 degrees in 2014.  The examiner estimated that, during a flare-up or with repeated use, the Veteran would lose an additional 15 degrees of motion in this direction, so flexion would be limited to approximately 90 degrees with pain at 85 degrees.  Therefore, even with considering his pain on motion and estimated loss during flare-ups and with repetitive use, his flexion is still far greater than the 30 degrees' limitation required for a higher 20 percent rating under DC 5260.

The Veteran also has not been shown to have limited extension warranting a higher or separate rating.  A higher 20 percent rating under DC 5261 requires extension limited to 15 degrees, which has not been shown at any time during this appeal, again, even when considering the effect of the chronic pain.  The Veteran had extension to zero degrees during his examinations, so entirely normal (i.e., full) extension, and none of his treatment records have shown extension limited to that minimally-required or greater.  Therefore, a separate or increased rating for limitation of extension is not warranted.  

In reaching this conclusion that a higher rating is not warranted on any of these bases, the Board also has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  But even when taking into account the pain on use experienced by him, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The examination reports, specifically the 2014 examination containing an estimation of loss of motion during flare-ups and with prolonged or repetitive use, reflect that his functional impairment was taken into account when reporting his range of motion.  None of the examinations show he had muscle atrophy or other evidence of disuse due to his service-connected left knee disability.  Accordingly, the criteria are not met for a rating higher than 10 percent for limitation of motion owing to this disability.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261.


Furthermore, beside the symptoms already compensated for with the 30 percent rating under DC 5257 for the instability, the evidence does not show additional impairment such as because of ankyloses, dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, and/or genu recurvatum.  The Board is mindful of the Veteran's reports to the VA examiners of his knee giving out and locking.  However, even with such reports, the "giving out" is akin to the instability for which he is separately receiving compensation at the 30-percent level.  And as for locking, the evidence does not show, nor does he contend, that he has dislocated semilunar cartilage.  Moreover, the VA examiners additionally have confirmed there is not any anklyosis.  Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)).  While there is no disputing the Veteran has some limitation of motion of his left knee, particularly on flexion on account of his arthritic pain and functional loss, though not also on extension, it certainly cannot be said that his motion is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.  Therefore, separate ratings or additional compensation are not warranted alternatively under DCs 5256, 5258, 5259, 5262, 5263.

III.  Extra-schedular Consideration

The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  But in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extra-schedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's left knee symptoms and consequent disability levels.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1.  Also keep in mind that, to the extent he is unemployable owing to service-connected disability, he already resultantly has been granted a TDIU.  Outside of that, the record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate him for his service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  As such, special referral for extra-schedular consideration is not warranted in this instance.  


ORDER

The claim of entitlement to a rating higher than 10 percent for DJD (i.e., arthritis) of the left knee, status post ACL tear, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


